 Case 18-29832       Doc 33   Filed 02/26/19 Entered 02/27/19 11:07:52              Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                       )           BK No.:     18-29832
Carmen M D'Zela                              )
                                             )           Chapter: 13
                                             )
                                                         Honorable Carol A. Doyle
                                             )
                                             )
              Debtor(s)                      )

                              ORDER DISALLOWING CLAIM # 10

       THIS MATTER coming to be heard on the Debtor's Objection to Proof of Claim 10 Filed by
North River Properties, Inc.;

       THE COURT, after due notice having been given and hearing thereon, having been fully
advised of the matter, herein;


IT IS HEREBY ORDERED:

  1. The proof of claim #10 is disallowed.




                                                      Enter:



                                                               Honorable Carol A. Doyle
Dated: February 26, 2019                                       United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd.
 4131 Main St,
 Skokie, IL 60076
 Phone: (847) 673-8600
